Citation Nr: 0708495	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dorsal and lumbar 
back problems.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for phlebitis of the 
lower extremities.

4.  Entitlement to service connection for residuals of right 
knee injury.

5.  Entitlement to service connection for urethral stricture, 
recurrent urinary tract infections, or a kidney disorder.

6.  Entitlement to service connection for skin cancer 
(secondary to cold exposure).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and L.T.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to May 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  We note that the issue of service connection 
for diabetes was withdrawn by the appellant in March 2004.

The issues of back disability, hearing loss, and urethral 
stricture, recurrent urinary tract infections, or a kidney 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented showing 
phlebitis of the lower extremities.

2  Competent evidence has not been presented showing 
residuals of right knee injury attributable to service.

3.  Competent evidence has not been presented showing skin 
cancer.
CONCLUSIONS OF LAW

1.  Phlebitis of the lower extremities was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2002, prior to the initial adjudication of the 
claims, essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
disability rating and effective date elements was not 
provided until April 2006, after the initial adjudication of 
the claims.  This timing error is non-prejudicial to the 
appellant because he was not deprived of the notice needed to 
substantiate his claims and, in the end, the weight of the 
evidence is against those claims discussed below.  As the 
benefit sought could not be awarded even had there been no 
timing defect, the appellant is not prejudiced by a decision 
in this case.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence as the November 2002 AOJ letter informed him 
that he should send the requested additional information 
evidence required to support his claim to the AOJ.  

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA treatment records have been 
associated with the claims folder and the appellant was 
afforded the opportunity to present argument before hearings 
conducted in March 2004 and May 2006.  We note that the sworn 
testimony reflects that chiropractic records pertaining to 
back treatment received by the appellant soon after service 
were not available because the physician had since died.  We 
further note that the appellant believes that "a number of 
his [service medical] records may have been lost" because of 
his expedited separation due to hardship.  See May 2006 
Hearing Transcript at p.3.  The record reflects that the RO 
made additional inquiries for service records, including 
those from Fort Sill and Heidelberg Army Hospital, with the 
appropriate custodian of government records; however, no 
records were available and the appellant has indicated that 
he does not have copies of those medical records he seeks to 
associate with the claims folder.  The appellant requested 
and was granted an additional 60 days at the May 2006 hearing 
to gather additional pertinent evidence.  To date, no records 
have been received by VA.  Accordingly, we find that there is 
no indication that there is any additional relevant evidence 
to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

In view of the above, the Board concludes it should proceed, 
as specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime.  However, he did not engage in combat and he does 
not assert that his claimed disabilities are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.  Phlebitis of the Lower Extremities

Sworn testimony from the appellant reflects that he had 
phlebitis of the lower extremities in 1978 and again 1995.  
He denied any recent treatment for phlebitis.  The appellant 
reported that he received treatment in Karlsruhe, Germany, 
during service.  Available service medical records do not 
include treatment reports from the appellant's tour in 
Germany.  Report of separation examination dated March 1979 
is negative for any history for or complaints of phlebitis, 
and phlebitis was not shown.  Post service treatment records 
are essentially silent for phlebitis, except for private 
treatment notes dated June and July 1994 that show findings 
for superficial thrombophlebitis.  The appellant's ex-wife 
reported that the appellant was seen by various doctors after 
service for back and leg problems.  There is no current 
diagnosis of recurrent or chronic phlebitis.

In weighing the appellant's statements along with that of his 
ex-wife and treatment records, the Board concludes that the 
preponderance of the evidence is against service connection 
for phlebitis of the lower extremities.  A claim for service 
connection generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability. Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  
As a threshold matter, there must be evidence of current 
disability present in order to establish service connection.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).  In the absence of proof of 
a present disability, there can be no valid claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competent evidence of phlebitis of the lower extremities has 
not been presented.  Therefore, the claim is denied.  Absent 
a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



B.  Right Knee

The appellant testified that he injured his right knee 
exiting a 5 ton truck in service and that he received 
treatment in Karlsruhe, Germany, at that time.  

Service separation examination dated March 1979 reflects 
complaints of swollen or painful joints during cold weather.  
The joints involved were not identified and no defects or 
abnormalities of the right knee were shown on examination.  
Post service VA treatment records show that the appellant was 
seen in June 2002 for complaints of right leg swelling of 4 
days' duration involving the right knee.  Gout was diagnosed.  
A VA treatment note dated April 2003 reflects that the 
appellant presented with complaints of right knee pain, which 
had onset 3 months earlier. Right knee effusion was 
diagnosed.

A lay statement from the appellant's ex-wife reflects 
personal knowledge that the appellant had leg problems in 
service.

In weighing the sworn testimony, statements of record, and 
treatment reports, the Board concludes that the preponderance 
of the evidence is against service connection for residuals 
of right knee injury, including gout.  Competent evidence has 
not been presented showing that any current right knee 
disability is attributable to service.  A valid claim for 
service connection requires competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  Cohen, supra. at 137; Layno supra.  Therefore, 
the claim is denied.  The evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Skin Cancer

The appellant argues that he has skin cancer related to cold 
exposure in service.  He reported treatment for skin cancer 
at the Fort Worth VA Clinic.  However, there is no competent 
evidence of record showing skin cancer.  The appellant is not 
competent to provide a medical diagnosis as to the existence 
of skin cancer or, if skin cancer were shown, the cause of 
such.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also, 
Routen v. Brown, 10 Vet. App. 183, 196 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.").  As indicated above, the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich supra.  Absent evidence of the claimed disability, 
the preponderance of the evidence is against service 
connection for skin cancer and the claim must be denied.  As 
the evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

D.  VA Medical Examination

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The Board notes that a VA examination was not obtained with 
respect to the above claims.  However, the Board finds that 
the evidence, discussed above, which indicates that the 
veteran is not currently diagnosed as having phlebitis of the 
lower extremities and skin cancer and that the veteran did 
not receive treatment for a right knee injury during service 
nor is there any competent medical evidence showing or 
indicating a nexus between service and the current disorder, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2006).  As service and post-service 
medical records provide no basis to grant the above claims, 
and provide evidence against the claim, the Board finds no 
basis for a VA examination to be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).


ORDER

Service connection for phlebitis of the lower extremities is 
denied.

Service connection for residuals of right knee injury is 
denied.

Service connection for skin cancer is denied.


REMAND

The appellant seeks service connection for a back condition.  
He testified that he injured his back putting a treader on a 
truck and received outpatient treatment at Fort Sill.  Report 
of service separation examination dated March 1979 is 
positive for complaints of recurrent back pain and a history 
of back injury 3 years earlier.  Examination revealed no 
defect and no diagnosis was made.  Testimony along with post 
service VA treatment records dated since July 2001 reflect a 
history of back injury in service and complaints of back pain 
since service.  X-rays of the lumbosacral spine dated July 
2002 were unremarkable.  A May 1989 private x-ray study shows 
L5 spondylosis, with no evidence of spondylolisthesis.  A VA 
spine examination was conducted in December 2002.  The 
appellant reported injuring his back while hooking up a 5 ton 
trailer to a truck in service.  An x-ray of the thoracic 
spine showed moderate degenerative joint and disk disease of 
the dorsal spine, and an x-ray of the lumbar spine was 
essentially normal.  A chest x-ray showed degenerative 
changes of the thoracic spine.  The appellant was diagnosed 
with back pain, located in the dorsolumbar juncture.  The 
examiner opined that back pain was most likely related to 
degenerative changes in the lower thoracic region that are 
most likely a consequence of heavy use of the back in adult 
life including working as an automotive mechanic and heavy 
equipment mechanic.  The examiner further opined that "the 
injury in service would appear to be one of the contributing 
factors, but certainly not the whole thing."

The medical opinion lacks clarity and does not resolve 
whether it is likely, as likely as not, or not likely that 
the in-service back injury caused the current back 
disability, shown by x-ray.  Accordingly remand is necessary.

As regards the urological claim, the appellant testified in 
May 2006 that he was treated for a urinary tract infection 
(UTI) in Karlsruhe, Germany, during service and that he saw a 
urologist at Heidelberg Army Hospital.  He further testified 
that he has had numerous UTIs since service discharge and he 
reports having urethral stricture due to these recurrent 
UTIs.  Report of separation examination dated March 1979 is 
negative for any abnormal urological history, complaint, or 
findings.  Post service treatment records, both VA and non-
VA, show numerous treatment of recurrent UTIs since 1989.  
Urological treatment records show that the appellant has 
urethral stricture with a neurogenic bladder and chronic 
renal failure.  A VA treatment note dated July 2001 reflects 
a history of urethral stricture since childhood and multiple 
UTIs.  VA treatment notes dated August 2001 reflect a history 
UTIs since childhood and of urethral dilation at ages 10 and 
45.  The impression was questionable obstructive uropathy and 
frequent UTI (chronic fungal UTI).  In July 2004, J.C., M.D., 
of the Dallas VA Medical Center wrote that the appellant 
"suffers from chronic urinary tract infections and renal 
failure related to his bladder dysfunction.  This bladder 
dysfunction is probably due to a previous back injury he 
sustained."

The July 2004 medical opinion does not reflect a 
comprehensive review of the appellant's documented medical 
history, to include the childhood history of urethral 
stricture, and all relevant treatment records, nor has the 
basis for the opinion been set forth.  In view of the remand 
to determine whether or not the appellant has a back 
disability related to the claimed injury in service, and 
because of the "probability" his current urological 
problems stem from a prior back injury, remand for a medical 
opinion is necessary.  This medical opinion should address 
the etiology of the appellant's urethral stricture and 
recurrent UTIs with consideration of the appellant's 
childhood and adult history of urethral stricture, and 
treatment records in the claims folder.

Lastly, the appellant reports acoustic trauma in service and 
he has a diagnosis for hearing loss.  A private audiologist 
reported in November 2003 that the appellant had hearing loss 
due to acoustic trauma in service.  However, a VA 
audiological examination has not been conducted to ascertain 
whether he has a hearing loss disability for VA purposes and, 
if so, whether this is related to service.  Therefore, remand 
is necessary.

The case is REMANDED for the following action:

1.  The RO should obtain a medical 
opinion answering whether it is likely, 
as likely as not, or not likely that the 
in-service back injury reported by the 
appellant caused any current back 
disability.  A copy of this remand along 
with the claims folder should be provided 
to the physician.  A complete rationale 
for all opinions must be provided.

2.  The RO should obtain a medical 
opinion.  The physician should indicate 
for the record whether it is likely, as 
likely as not, or not likely that 
urethral stricture and or recurrent 
urinary tract infections are attributable 
to service, including the appellant's 
report of recurrent urinary tract 
infections in service.  A copy of this 
remand along with the claims folder 
should be provided to the physician.  In 
view of the history of childhood urethral 
stricture and dilation, the physician 
should indicate whether it is likely, as 
likely as not, or unlikely that urethral 
stricture and or recurrent urinary tract 
infections existed prior to service.  A 
complete rationale for all opinions must 
be provided.

3.  A VA examination should be conducted 
to ascertain whether the appellant has a 
current hearing loss disability as 
defined in 38 C.F.R. § 3.385.  Auditory 
thresholds should be recorded for the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz, and speech recognition 
testing should be performed using the 
Maryland CNC Test.  If a hearing loss 
disability for VA purposes is shown, the 
examiner should indicate whether it is 
likely, as likely as not, or not likely 
that the hearing loss is related to 
service.  A complete rationale for all 
opinions must be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


